USCA4 Appeal: 21-6635      Doc: 12         Filed: 04/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6635


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERT JAMES PEARSON WHITE, a/k/a RJ,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Cameron McGowan Currie, Senior District Judge. (3:11-cr-02303-CMC-1)


        Submitted: December 29, 2021                                      Decided: April 21, 2022


        Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and SHEDD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Robert James Pearson White, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6635       Doc: 12         Filed: 04/21/2022      Pg: 2 of 2




        PER CURIAM:

               Robert James Pearson White appeals the district court’s order denying his motion

        for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record

        and find that the district court did not abuse its discretion. See United States v. Kibble, 992

        F.3d 326, 329 (4th Cir. 2021) (stating standard of review). Accordingly, we deny White’s

        motion to appoint counsel, deny as moot White’s motion to waive the filing fee, ∗ and affirm

        the district court’s order. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                         AFFIRMED




               ∗
                 White, who is proceeding under the Criminal Justice Act, is not required to pay a
        filing fee. See 18 U.S.C. § 3006A.

                                                      2